Citation Nr: 1020090	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for residuals of a gunshot wound of the right hand with 
injury to extensor tendons, resultant flexion contractures, 
middle, right, and little finger (hereafter "right hand 
disability").

2.  Entitlement to an earlier effective date for grant of 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board in April 2007 and 
August 2008 when it was remanded for further development.  

When this matter was before the Board in August 2008, the 
Board denied the Veteran's claim of entitlement to a 
disability rating higher than 30 percent for a right hand 
disability and remanded the Veteran's claim of entitlement to 
an earlier effective date for grant of service connection for 
PTSD.  The Veteran appealed the Board's denial of entitlement 
to a disability rating higher than 30 percent for a right 
hand disability to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2009 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's August 2008 decision and remanding the case for 
compliance with the terms of the joint motion.  In the joint 
motion, the parties agreed that in the August 2008 decision, 
"the Board failed to consider whether any of the diagnostic 
codes governing multiple finger amputations are for 
application."  In addition, the parties agreed that "the 
Board failed to separately consider whether special monthly 
compensation for loss of use of [the] Appellant's right hand 
is for consideration."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a disability rating higher 
than 30 percent for a right hand disability.

The Board notes that VA has a duty to assist Veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).

In May 2007, the Veteran was afforded a VA Compensation and 
Pension (C&P) fingers examination.  The examiner commented 
upon the function of the Veteran's right hand; however, the 
examiner did not render an opinion regarding whether the 
Veteran's right hand and fingers conditions were the 
equivalent of loss of use of the right hand.

In addition, the Board notes that the Veteran has not been 
afforded a VA C&P examination regarding the condition his 
right hand and fingers since May 2007, nearly 3 years ago.  
Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Regarding the effective date issue, in August 2008 the Board 
remanded the claim of entitlement to an earlier effective 
date for grant of service connection for PTSD with 
instructions that the RO issue a Statement of the Case (SOC) 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Subsequently, the RO issued an SOC and mailed a copy 
to the Veteran in October 2008.  However, the Board notes 
that the address used is not the same address that the 
Veteran has been using or that the RO has used to mail the 
Veteran other recent notices.  The Veteran's representative, 
in a statement dated in October 2009, indicated that the SOC 
was mailed to the wrong address.

The Court has declared that VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the Veteran.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 
Vet. App. 182, 189 (2003) (holding that even an incorrect zip 
code on a VA mailing is clear evidence to rebut the 
presumption of regularity).

As such, the Board finds it necessary to remand the claim of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD for the SOC to be mailed to the 
Veteran at his most recent address.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since February 2003.  
See 38 C.F.R. § 3.159(c)(2) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated since February 2003.  

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his right hand 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner must render an opinion regarding 
whether the Veteran's right hand 
disabilities were the equivalent of loss 
of use of the right hand.  Loss of use of 
the hand will be held to exist when no 
effective function remains other than 
that which would be equally well served 
by an amputation stump with a suitable 
prosthetic appliance.  The examiner 
should comment regarding the Veteran's 
ability to grasp and manipulate objects.  
The examiner should also address whether 
there has been amputation of any fingers 
or unfavorable ankylosis.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a legible report.

3.  The RO must issue, to the Veteran's 
current address of record, an SOC with 
respect to his claim of entitlement to an 
earlier effective date for grant of 
service connection for PTSD, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time 
for a response.

4.  Thereafter, readjudicate the 
Veteran's claims.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


